Citation Nr: 1513149	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial rating, in excess of 30 percent, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the record indicates that the Veteran might be only marginally employed as a result of service-connected PTSD.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems including outbursts of anger, suicidal ideation, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In October 2008, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Initial Rating--PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning. Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the current severity level of his PTSD warrants a 70 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, suicidal ideation, difficulty in adapting to stressful circumstances in a work-like setting, irritability problems including outbursts of anger, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the April 2009 VA examination noted that the Veteran had serious problems with authority that were associated with his PTSD.  His problems with authority made it difficult at times for him to follow commands.  Additionally, the examiner noted that the Veteran was isolative and had problems getting along with others, thereby making it difficult for him to be employed in any job that required interaction with co-workers or customers.  For the two years following his active duty service he worked as an independent service technician for several companies before starting college.  The examiner determined that the Veteran had an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks including difficulty in work situations such as being rude to customers.  In the August 2010 VA examination the examiner again noted that the Veteran had serious authority issues including an inability to concentrate on commands because he panicked every time he had to interact with an authority figure.  It was noted that the Veteran felt helpless when dealing with authority figures and unable to stand up for himself when necessary.  The Veteran stated that he had applied to do some part-time work to help with his finances in relation to his custody battle for his children, but was having trouble keeping jobs.  The examiner determined that the Veteran had an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  In the July 2012 VA examination the examiner determined that the Veteran had occupational impairment with reduced reliability and productivity.    At the time of the July 2012 VA examination the Veteran was in school and had recently lost several part-time jobs as a result of funding issues and physical limitations.  It was noted generally that the Veteran had an inability to establish relationships including in a work-like setting as a result of trust issues.  The Board acknowledges that the July 2012 VA examiner explained that the Veteran's PTSD only resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, with the additional level of impairment being attributable to his diagnosis of depression which was associated with concurrent family issues rather than associated with his military service, but the family issues were later noted to be associated with the Veteran's inability to stand up for himself which appears to have its roots in the trauma suffered during his active duty service, so the Board will attribute the entirety of the Veteran's occupational impairment to his PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran stated at his February 2015 hearing that he was currently employed because his boss made it possible for him to work without having to deal with either his co-workers or customers.  He stated that he could not deal with confrontation of any sort.  He noted that he had extreme difficulty talking to his boss even though he liked him because he became very anxious and panicked anytime he had to interact with an authority figure.

With respect to social impairment, in the April 2009 VA examination it was noted that the Veteran had been married for 14 years but was separated from his wife because they were having difficulty getting along.  The Veteran reported that he had a good relationship with his children, if a bit strained because he was not living at home.  The Veteran stated that he had a relationship with his mom, but rarely talked to his dad.  He occasionally had contact with his brother, but they were not close.  The Veteran noted that he had no real friends and did not like to hang out because it often led to rowdiness which made him anxious.  It was note that the Veteran was guarded and isolative.  The examiner determined that the Veteran's PTSD symptomatology had a good deal to do with his current marital situation.  The August 2010 VA examination noted that the Veteran was divorced from his wife after 14 years of marriage.  It was noted that he did not have custody of his children, despite having fought for custody.  The Veteran stated that he was unable to stand up for himself to the judge or his wife with regard to his custody battle.  He related this inability to stand up for himself to the incident in service where he failed to stand up against inappropriate hazing.  In the July 2012 VA examination it was noted that the Veteran was having problems with his ex-wife over issues with their children.  The Veteran had just regained visitation rights following an "ugly" court battle involving the Veteran's ex-wife accusing him of harming his children.  It was noted that the Veteran had also recently lost his mother and had no real relationship with his father.  The Veteran noted that he talked to his brother occasionally, but they were not close.  He stated he did not really have friends other than one friend from school and that he generally did not talk to anyone unless that friend initiated a conversation.  The examiner noted the Veteran had difficulty in establishing and maintaining effective social relationships.  It was further noted he could not be in crowds or public in general because he could not risk being around a noisy, rowdy group of people.  He stated that even if he did have friends he would push them away because he wanted to be alone.  As a result he stated he avoided social situations including parties.  At his February 2015 hearing he testified that he was unable to complete his college degree because he was unable to participate in group projects.  He stated he could not deal with others long enough to complete the projects.  He also stated that he did not talk to his kids very much anymore.  He tried to participate in the VA's fly fishing program, but he could not deal with the other Veterans whom he deemed belligerent.  Finally, he noted he had very few friends.  

The April 2009 VA examination noted that the Veteran had recurrent, intrusive, distressing thoughts about his experiences in the military.  He described having nightmares and flashbacks.  The Veteran stated that he had multiple triggers that reminded him of the traumatic experience in service.  He avoided any reminder and tried never to talk of his experience.  He noted that he had panic attacks anytime he had to deal with authority as this was a major trigger.  He displayed an anxious affect and some depressive symptoms.  It was noted that he became isolative even before he left active duty service and that this continued to the present.  The Veteran reported sleep problems, hypervigilance, exaggerated startle response and irritability issues.  The examiner noted the Veteran exhibited significant anxiety and moderate dysphoria.  The Veteran reported that he had experienced suicidal ideation in the past, but had not felt any for some time.

The August 2010 VA examination again noted that the Veteran had intrusive distressing thoughts of being treated unfairly and constantly being put into inequitable situations.  It was noted the Veteran had trust issues and a fear of authority.  The Veteran reported nightmares and periodic dissociative flashbacks.  The Veteran had a significantly anxious affect and at least moderate dysphoria.  The Veteran displayed a great deal of anger toward the Coast Guard.  The Veteran noted he had suicidal ideation in the past, but not at the time of the examination.  

The July 2012 VA examination noted once again that the Veteran had recurrent distressing dreams and recollections about his military experience.  The Veteran avoided thoughts and activities that reminded him of the trauma he experienced.  The Veteran reported he avoided large groups of people and going out in public in general because he could not take loud crowds or rowdy people.  The Veteran was estranged and detached from others and exhibited irritability, hypervigilance, suspiciousness, mild memory loss, and flattened affect.  The Veteran reported sleep problems.  The Veteran was emotional and tearful during the examination displaying depressive and anxious feelings.  There was evidence of disturbances of mood and motivation as well as difficulty in establishing and maintaining effective work and social relationships.  Finally it was noted the Veteran had suicidal ideation about once or twice a month and had checked himself into the VA as a result of his suicidal thoughts.  

The Veteran testified at his February 2015 hearing that he tried to avoid dealing with anyone if he could and that he had thoughts of committing suicide about every day.  He stated that he checked himself in the VA medical center because he was worried about his suicidal thoughts.  He also reported impulse control issues, but stated that he was able to remove himself from situations before it escalated to physical altercation.  Finally, the Veteran noted that he liked to sequester himself as much as possible and avoid dealing with anyone.

VA treatment records noted that the Veteran had a high suicide risk and that he was depressed and anxious.  He noted that problems with his family were causing him severe anxiety.

This medical evidence is also supported by the Veteran's range of GAF scores from 50 to 55, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had suicidal ideation; impaired impulse control; difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.

The next higher, 100 percent rating, is, however,  not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. Id.

The April 2009, August 2010, and July 2012 VA examinations all indicate that the Veteran has difficulty dealing with people and that he prefers to isolate himself from others.  The Veteran reported that his inability to deal with others, along with his fear of authority made it difficult for him to work.  He further noted that his boss made it possible for him to avoid co-workers and dealing with customers.  He stated with regard to authority figures that any time he was confronted by someone in authority he started to have panic attacks.  Therefore, while he did not have total occupational impairment, there was evidence of occupational impairment with deficiencies in most areas, work, thinking, mood, and judgment.  

With regard to social impairment, it was noted that he had no real close friends and that he only occasionally talked to various family members including his children and his brother.  He reported a strained relationship with his children as a result of difficulties with his ex-wife.  The Veteran clearly exhibited social impairment with deficiencies in most areas including family relations.  However, the Veteran did note that he had some relationship with his children, his brother, and at least one friend from school that he talked to and therefore the Veteran did not exhibit total social impairment.

The Board notes that at the February 2015 hearing it was acknowledged that there were VA treatment records that were not available for review, but there is no indication that those records would have provided evidence that the Veteran was entitled to a 100 percent rating.  Indeed, the Veteran testified that he was working at the time of the hearing indicating that the Veteran was not totally occupationally and socially impaired.  Moreover the Veteran's representative even noted that the Veteran was entitled to a 50 or 70 percent rating.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 70 percent for the entire appeal period.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD. 

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the herein assigned 70 percent rating is appropriate for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  The issue of a TDIU is addressed below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 70 percent, but no greater, disability rating for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule has been applied, and the claim is granted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating of 70 percent, but no greater, for PTSD is granted.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the Veteran's claim for entitlement to TDIU.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disabilities to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that he is service-connected for PTSD which is now rated as 70 percent disabling.  His combined service connected rating is 70 percent.  Therefore he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2014).

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The record indicates that the Veteran is currently employed, but as the Veteran stated at his February 2015 hearing, he is currently working for an employer that allows for him to work alone without having to interact with co-workers or customers.  The Veteran indicated in his April 2009 VA examination that he had previously lost jobs because he was "rude" to customers.  The August 2010 and July 2012 VA examinations indicated that the Veteran struggled to work with others and generally could not handle interacting with people in groups.  Given the Veteran's current circumstances, it is unclear whether the Veteran's current employment is substantially gainful as opposed to marginal with respect to the noted special accommodations.  Marginal employment shall not be considered "substantially gainful employment," that is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. §§ 4.16 and 4.18; see also Moore (Robert) v. Derwinski, 1 Vet.App. 356, 358 (1991).  

A social and industrial survey should be provided to determine whether the Veteran is substantially gainfully employed or just marginally employed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to send the Veteran and his representative a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2.  After completing the above, schedule the Veteran for a social and industrial survey to determine the effect of the severity of the Veteran's service-connected PTSD on his ability to obtain and maintain employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disability alone.  The examiner should also describe what type(s) of employment, if any, are(is) feasible given the functional impairment of the Veteran's disability.  The examiner should specifically address whether the Veteran would be able to work without special accommodations, for example in an environment where there was no consideration of his need to work alone. 

The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected PTSD causes him to be unable to obtain and retain substantially gainful employment versus just marginal employment.

Complete rationale should be given for all opinions and conclusions expressed.

Please send the claims folder to the examiner for review in conjunction with the examination.

3.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


